Citation Nr: 9906673	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  97-29 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a left hip disorder, to 
include arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from June1969 to June 1971.

This appeal arises from a July 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which, in part, denied the veteran's 
claim for the appealed issue.

The Board notes that a claim for service connection for 
Bell's palsy, right side of face, was granted by the action 
appealed; a noncompensable evaluation, effective February 23, 
1996, was assigned.  The veteran did not file a notice of 
disagreement with either the assigned evaluation or the 
effective date within one year of notification of that 
action.  Thus, this matter is not before the Board.


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy in the 
Republic of Vietnam.

2.  There is no medical evidence of a nexus between any 
currently diagnosed left hip condition, to include arthritis, 
and an inservice injury or disease or any other incident of 
service.

3.  The veteran's claim of entitlement to service connection 
for a left hip disorder is not supported by cognizable 
evidence demonstrating that such claim is plausible or 
capable of substantiation.


CONCLUSION OF LAW

The veteran's claim for service connection for a left hip 
condition, to include arthritis, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred during service if they 
become manifest to a compensable degree within an applicable 
period after separation from active duty.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b) (1998).  No conditions other than those 
listed in § 3.309(a) can be considered chronic for purposes 
of presumptive service connection.  38 C.F.R. § 3.307(a) 
(1998).

The United States Court of Appeals for Veterans Claims 
(Court) has established rules for the determination of a well 
grounded claim based upon the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has ruled that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).

The initial question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded," that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464, 1467 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran's service medical records contain no evidence of 
any left hip complaints or treatment during active duty.  His 
April 1971 separation physical examination report indicates 
that upon clinical evaluation his spine and lower extremity 
musculoskeletal systems were found to be normal.

No medical evidence has been submitted showing that arthritis 
was either diagnosed or was manifested to a compensable (10 
percent) degree within one year of the veteran's discharge 
from service.  See 38 C.F.R. § 3.309(a) (1998).

No medical evidence of complaints or treatment for a left hip 
condition, to include arthritis, from June 1971, the date of 
the veteran's separation from active duty, to December 1985, 
has been submitted.

A December 1985 VA treatment report indicates that the 
veteran was seen for complaints of intermittent pain of the 
left side and lower back over the previous two months.  The 
diagnosis was of low back pain, probably mechanical.  There 
was no opinion contained in this report relating any left hip 
condition to the veteran's active duty service.

A February 1986 VA X-ray report of the lumbosacral spine 
revealed no fracture, dislocation, or bony destruction.  The 
intervertebral disc spaces were found to be normal in width, 
and no defects in the neural arch were seen.  The impression 
was of a normal study.  A VA treatment report of that date 
noted that the veteran's low back pain had improved.  The 
impression was of low back pain.  Again, there was no opinion 
contained in these reports relating any left hip condition to 
the veteran's active duty service.

A July 1986 VA treatment report indicates the veteran was 
seen for a complaint of the recurrence of muscle spasms in 
his back.  He reported pain after lifting heavy loads.  The 
diagnosis was of low back pain secondary to strain of 
muscles.  Again, there was no opinion contained in this 
report relating any left hip condition to the veteran's 
active duty service.

A July 1989 VA treatment report indicates the veteran was 
seen for pain in the left hip and left knee after slipping 
from a ladder four days before.  No assessment was rendered 
as to the left hip.  Again, there was no opinion contained in 
this report relating any left hip condition to the veteran's 
active duty service.

An August 1995 VA treatment report indicates the veteran was 
seen for left groin pain "since springtime."  Another 
August 1995 report indicates continuing left hip pain 
complaints, since April 1995.  X-ray reports revealed a 
narrowing of the superior hip joint space and the medial 
joint space, with a sclerotic line across the femoral neck, 
and an interruption of the cortex of the inferior portion of 
the femoral head.  The radiologist indicated that an impacted 
femoral neck fracture could not be totally ruled out, and 
that a bone scan would be needed for further evaluation.  The 
impressions were of degenerative changes, left hip, and 
deformity of the femoral neck.  Again, there was no opinion 
contained in these reports relating any left hip condition, 
including arthritis, to the veteran's active duty service.  

A November 1995 VA treatment report indicates the veteran was 
seen again for left hip pain.  The assessment was of left hip 
pain, questionably avascular necrosis secondary to sickle 
cell trait.  There was no opinion contained in this report 
relating any left hip condition, including arthritis, to the 
veteran's active duty service.

A May 1996 VA treatment report contains an assessment of 
chronic left hip pain secondary to old trauma/fracture.  
There was no opinion contained in this report relating any 
left hip condition, including arthritis, to the veteran's 
active duty service.

A January 1997 VA X-ray report, which indicates that X-rays 
were compared with the August 1995 X-rays, revealed fairly 
marked narrowing of the superior aspect, and to a lesser 
extent the medial aspect, of the left hip joint space; and a 
spur formation involving the left femoral head and adjacent 
superolateral aspect of the left acetabulum.  The radiologist 
indicated that the degenerative changes showed no significant 
interval change since the prior study.  No other bony 
abnormalities were noted.  The impression was of degenerative 
changes involving the left hip as described above, 
demonstrating no significant interval change from the prior 
study.  There was no opinion contained in this report 
relating any left hip condition, including arthritis, to the 
veteran's active duty service.

During the veteran's October 1997 personal hearing, the 
veteran testified that he injured his left hip jumping from a 
helicopter at night in Vietnam.  He reported that his right 
leg landed in a foxhole which he had not seen prior to 
jumping, with the left leg landing on level ground.  He 
testified as well that he was temporarily "immobilized," 
but, due to the shooting and chaos going on around him at 
that time, he was able to move.  He testified that he told a 
medic about his injury, but that nothing further could be 
done at that time due to their position "on the front 
lines."  He testified that he was seen by physicians upon 
his return to the rear, but that no X-rays were taken and the 
physicians "seemed to think I was all right."  He testified 
that he had no further left hip complaints while on active 
duty.  He also testified that he began having pain in the 
left lower back in 1985, when he was lifting empty buckets 
from the tailgate of his truck to the ground.  He testified 
that a physician told him he had fractured a pivot bone many 
years before, which allowed the bone to pull out of the 
socket, while he was still growing, causing his left leg to 
be shorter than the right, and that over the years, with 
working and different activities, this caused arthritis to 
"set in."  The only left side injury he could remember was 
the one occurring in Vietnam.

A December 1997 VA orthopedic examination report indicates 
that the claims file and the prior X-ray reports were 
reviewed.  The examining physician also reviewed an October 
1995 bone scan, which revealed a linearly increased uptake in 
the left femoral neck and left hip joint, with a hypoactive 
area in between, which was consistent with femoral neck 
fracture, although avascular necrosis could not be excluded.  
The physician reported the veteran's history of an inservice 
injury, the reports of post-service injuries, his recreation 
activities, his employment activities, his history of 
evidence of sickle cell traits, his subjective complaints, 
the objective findings upon examination, and his treatment 
for pain.  The diagnosis was of symptomatic degenerative 
joint disease of the left hip.  The physician indicated that 
the arthritis affecting the veteran was of the 
wearing/tearing type, happening in a middle-aged man whose 
lifetime occupation was as a bricklayer, with involvement in 
sports as hobbies, and a direct injury to the left femoral 
neck in the spring of 1995 and several indirect injuries 
affecting the entire lower extremities.  The physician 
indicated that the veteran's legs had been used, over used, 
and abused for at least two decades.  As a result, he had one 
acute fracture in 1995, and developed degenerative joint 
disease in both hips in recent years.  The physician 
indicated that, prior to January 1995, there had been no left 
hip complaints.  The physician then opined that the current 
condition of the left hip, degenerative joint disease and 
healed fracture of the left femoral neck, was not likely 
etiologically related to the reported left hip injury in the 
service.  The basis of such opinion was the over use and 
abuse noted above, according to the physician.

The Board notes that the veteran served in the infantry in 
Vietnam and received the Combat Infantryman Badge, thus 
indicating the veteran's engagement in combat with the enemy.  
As a result, and in light of the fact that the veteran has 
alleged that he sustained an injury to the left hip during 
combat, the provisions of 38 U.S.C.A. § 1154(b) (West 1991), 
as analyzed in Collette v . Brown, 82 F.3d 389 (Fed. Cir. 
1996), are for application.  

Nevertheless, invocation of 38 U.S.C.A. § 1154(b) does not 
automatically result in a grant of service connection; it 
also does not serve to save the veteran from meeting the 
requirements of a well grounded claim, notwithstanding the 
relaxation of the evidentiary requirements needed to render 
the claim well grounded.  Beausoleil v. Brown, 8 Vet. App, 
459, 464 (1996).  That section deals only with the occurrence 
of an event, i.e., whether a particular disease or injury was 
incurred or aggravated in service, not the questions of 
current disability or nexus.  Id.; Gregory v. Brown, 8 Vet. 
App. 563, 567-69 (1996).  In this instance, the veteran's 
statements serve to establish the existence of an inservice 
injury involving the left hip, including trauma to the left 
hip region.  There is no indication in this matter that the 
veteran's service medical records were destroyed by fire or 
are otherwise unavailable, such as might require the Board to 
reach the merits of the claim.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).

Here, it is conceded that that veteran has current disability 
of the left hip, and that he sustained trauma to the left hip 
while in combat in service.  Significantly, however, 
competent medical evidence of a nexus or link between the 
veteran's current left hip disorder and his period of 
military service is lacking.  No medical professional has 
offered an opinion linking the veteran's left hip disorder, 
including arthritis, to the inservice injury of the left hip.  
As well, the undersigned notes that, in the present case, the 
opinion of the VA examiner in December 1997, which was 
rendered after a thorough review of the claims file, clearly 
notes the absence of any nexus between left hip disablement 
of the veteran and his inservice injury.  Such examiner 
related the veteran's current left hip disability to over use 
and abuse of the left leg, and to intercurrent injuries, and 
he specifically excluded the inservice injury as a possible 
cause.  No medical evidence has been submitted in 
contravention of this opinion.

Indeed, the only evidence of record which alleges that the 
veteran's left hip disability, including arthritis, is the 
result of an inservice injury are the veteran's own 
statements during his personal hearing and in the various 
documents he has submitted while advancing his claim.  
However well-intentioned those statements may be, the Board 
notes that the veteran, as a lay person, is not qualified to 
offer opinions regarding the etiology of a left hip 
disability, including arthritis; such determinations require 
specialized knowledge or training, and, therefore, cannot be 
made by a lay person.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  See also 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995), citing Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Where, as here, the 
determinative issue involves medical etiology, competent 
medical evidence that the claim is plausible is required in 
order for the claim to be well grounded.  LeShore v. Brown, 8 
Vet. App. 406, 408 (1995).

In view of all of the above, the Board finds that the veteran 
has not met his initial burden of submitting a well grounded 
claim.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Since 
the veteran's claim is not well grounded, VA has no further 
duty to assist the veteran in developing the record to 
support his claim.  See Epps v. Gober, 126 F.3d 1464 (1997) 
(there is nothing in the text of 38 U.S.C. § 5107 to suggest 
that VA has a duty to assist a claimant until the claimant 
meets his or her burden of establishing a well grounded 
claim). 

The Board has considered the doctrine of reasonable doubt.  
However, as the veteran's claim does not even cross the 
threshold of being a well grounded claim, a weighing of the 
merits of this claim is not warranted, and the reasonable 
doubt doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Finally, the Board notes that it is aware of no circumstances 
in this matter that would put VA on notice that any 
additional relevant evidence may exist which could be 
obtained that, if true, would well ground the veteran's claim 
of entitlement to service connection for a left hip disorder, 
to include arthritis.  See generally McKnight v. Gober, No. 
97-7062 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1996).


ORDER

Service connection for a left hip disorder, to include 
arthritis, is denied.



		
	BRIAN J. MILMOE
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

